DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/2/2021 has been entered. Claims 1-2, 5, 8-12, 16, 19 are pending in the Application. Claims 3-4, 6-7, 13-15, 17-18, 20 have been canceled by the Applicant. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 8/5/2021.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8-12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2017/0205046 A1, in view of Rong, US 2011/0121709 A1, in view of Madril, US 10337695 B2, and in view of Ding et al., CN 205037259 U (all citations will be made to the English language translation provided by Espacenet).

Regarding claim 1, Wang discloses a lamp, comprising a reflector (7, Fig. 2); wherein the reflector is a spherical or bowl-shaped structure (seen in Fig. 2)
And the lamp further comprises: a lamp housing, wherein the lamp housing comprises a first lamp housing (Wang 1, Fig. 2) and a second lamp housing (Wang 2, Fig. 2) and the 


However, Wang does not disclose “an inner wall of the reflector is provided with a plurality of reflective layers in a honeycomb or scaly shape, each of the plurality of reflective layers comprises a row of reflective surfaces arranged in the honeycomb or scaly shape, and all the rows of reflective surfaces are of surface reflection” and “wherein an end of the first lamp housing is configured to protrude outward, and the reflector is disposed inside the end” and . “the first lamp housing is provided with a protrusion , the second lamp housing is provided with a groove , and the first lamp housing is fixedly disposed on the second lamp housing through a plug-in fit between the protrusion and the groove” and “at least one mounting hole is disposed in the first lamp housing, at least one first positioning hole is disposed at a first end of the reflector, and the at least one mounting hole is fixed to the at least one first positioning hole through a connecting piece” and “a circuit board is disposed in the second lamp housing, at least one second positioning hole is disposed on the circuit board, at least one positioning post is disposed at a second end of the reflector, and the at least one positioning post is fixed in the at least one second positioning hole.”

Rong discloses “A lamp (Fig. 3), comprising a reflector (310, Fig. 3); wherein the reflector is a spherical or bowl-shaped structure (seen in Fig. 3), an inner wall of the reflector is provided with a plurality of reflective layers (alternate reflectors 910-970, Fig. 9, contain multiple layers) in a honeycomb or scaly shape (seen in Fig. 9), each of the plurality of reflective layers comprises a row of reflective surfaces arranged in the honeycomb or scaly shape (seen in Fig. 9), and all the rows of reflective surfaces are of surface reflection (¶ [0034] “reflective surface patterns”).


However, Wang in view of Rong does not disclose “the first lamp housing is provided with a protrusion , the second lamp housing is provided with a groove , and the first lamp housing is fixedly disposed on the second lamp housing through a plug-in fit between the protrusion and the groove.” Wang does disclose that the second lamp housing has a protrusion, the first lamp housing has a groove, and the two are connected with a plug-in fit (seen in Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to swap the positions of the protrusion and groove, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶ [0036], applicant has not disclosed any criticality for the claimed limitations in the protrusion being necessarily on the first lamp housing.


However, Wang in view of Rong does not disclose “at least one mounting hole is disposed in the first lamp housing, at least one first positioning hole is disposed at a first end of the reflector, and the at least one mounting hole is fixed to the at least one first positioning hole through a connecting piece.”
Rong discloses a reflector with a positioning hole (318, Fig. 3)  and mounting hole (corresponding hole in the cover lens, ¶ [0042]), and a connecting piece to fix them together (screw, ¶ [0042]).

However, Wang in view of Rong does not disclose ““a circuit board is disposed in the second lamp housing, at least one second positioning hole is disposed on the circuit board, at least one positioning post is disposed at a second end of the reflector, and the at least one positioning post is fixed in the at least one second positioning hole.”
Wang discloses a circuit board (9, Fig. 2) disposed in the second lamp housing and the reflector is in contact with the circuit board (seen in Fig. 2, ¶ [0022]). Wang also discloses a positioning post and hole in another embodiment (Fig. 4).
Madril discloses an LED device with a reflector (340, Fig. 3A) and a circuit board (PCBA 320, Fig. 3A), and the circuit board has a positioning hole (323, Fig. 3A) and the reflector has a positioning post (pins 366, Fig. 3A) that are fixed in the positioning hole (seen in Fig. 3A).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to positioning posts and hole, such as taught by Madril, to the reflector and circuit board, as taught by Wang. One of ordinary skill in the art would have been motivated to include positioning posts and hole for aligning the LED and the reflector so that the reflector and circuit board are optimally configured together (Madril, col. 6, ln. 4-6).
However, Wang in view of Rong and Madril does not disclose “wherein an end of the first lamp housing is configured to protrude outward, and the reflector is disposed inside the end”
Ding discloses a lamp comprising a first housing (1, Fig. 2) and a second housing (2, Fig. 2), and an end of the first lamp housing is configured to protrude outward, and the reflector is disposed inside the end (seen in Fig. 3).




Regarding claim 2, Wang in view of Rong and Madril and Ding discloses the invention of claim 1, as cited above, and further discloses “a shape of each of the reflective surfaces is a polygon (Rong, ¶ [0034], seen in Fig. 9)”.
Regarding claim 5, Wang in view of Rong and Madril and Ding discloses the invention of claim 1, as cited above, and further discloses “the protrusion and the groove are fixed by a glue, a screw (Wang 15, Fig. 2), or a buckle”.

Regarding claim 8, Wang in view of Rong and Madril and Ding discloses the invention of claim 1, as cited above, and further discloses “a battery (Wang 10, Fig. 2) connected to a light emitting diode (LED) light source through a circuit board (Wang 9, Fig. 2).

Regarding claim 9, Wang in view of Rong and Madril and Ding discloses the invention of claim 1, as cited above, and further discloses “a number of reflective surfaces in each of the plurality of reflective layers is the same (Rong 920, 940, 952, Fig. 9).
Regarding claim 10, Wang in view of Rong and Madril and Ding discloses the invention of claim 1, as cited above, and further discloses “a number of reflective surfaces in each of the plurality of reflective layers is not the same (Rong 910, Fig. 9).
Regarding claim 11, Wang in view of Rong and Madril and Ding discloses the invention of claim 1, as cited above, and further discloses “A mining lamp (Wang ¶ [0007]), comprising the lamp of claim 1, and a light emitting diode (LED) light source (Wang 8, Fig. 2), wherein the LED light source is disposed on a recessed portion of the reflector of the lamp (seen in Wang Fig. 2).
Regarding claim 12, Wang in view of Rong and Madril and Ding discloses the invention of claim 11, as cited above, and further discloses “a number of reflective surfaces in each of the plurality of reflective layers is the same (Rong 920, 940, 952, Fig. 9).”
Regarding claims 16 and 19, Wang in view of Rong and Madril and Ding discloses the invention of claims 2 and 5, as cited above, respectively, and further discloses “A mining lamp (Wang ¶ [0007]), comprising the lamp of claims 2-6, a light emitting diode (LED) light source (Wang 8, Fig. 2), wherein the LED light source is disposed on a recessed portion of a reflector of the lamp (seen in Wang Fig. 2).”


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitation “an end of the first lamp housing is configured to protrude outward, and the reflector is disposed inside the end” is addressed by new reference Ding.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875